Case 9:20-cv-81707-WPD Document 1 Entered on FLSD Docket 09/20/2020 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO. 20-cv-81707

 HENRY BEAUZIER,

        Plaintiff,

 v.

 RAS LAVRAR, LLC,

       Defendants
 ________________________/

                                           COMPLAINT
                                          JURY DEMAND

        1.      Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15 U.S.C.

 §1692 et seq. (“FDCPA”), and the Florida Consumer Collection Practices Act, Fla. Stat. §559.55

 et seq. (“FCCPA”),

                                  JURISDICTION AND VENUE

        2.      This Court has jurisdiction under 28 U.S.C. §§1331 and 15 U.S.C. §1692k. Venue

 in this District is proper because Plaintiff resides here and Defendant sent letters into this District

 and sued in this District.

                                              PARTIES

        3.      Plaintiff, HENRY BEAUZIER (“BEAUZIER”), is a natural person, and citizen of

 the State of Florida, residing in Palm Beach County, Florida.

        4.      Defendant, RAS LAVRAR, LLC (“RAS”), is a corporation organized under the

 laws of the State of Florida. Its principal place of business is at 1133 S. University Dr., 2nd Floor,

 Plantation, FL 33324.
Case 9:20-cv-81707-WPD Document 1 Entered on FLSD Docket 09/20/2020 Page 2 of 5



         5.       RAS is registered with the Florida Department of State Division of Corporations

 as a limited liability company. Its registered agent for service of process is David J. Schneid,

 6409 Congress Ave., Suite 100, Boca Raton, Florida 33487.

         6.       RAS regularly uses the mail and telephone in a business the principal purpose of

 which is the collection of debts.

         7.       RAS regularly collect or attempt to collect debts for other parties.

         8.       RAS has filed more than 100 lawsuits on behalf of Citibank in Palm Beach

 County, Florida.

         9.       Defendant is a “debt collector” as defined in the FDCPA.

                                        FACTUAL ALLEGATIONS

         10.      Defendant sought to collect from Plaintiff an alleged debt for a consumer loan.

         11.      The debt was for a personal, household, or family purpose.

         12.      On or about December 9, 2019, RAS filed a state court action in the small claims

 division of Palm Beach County against Beauzier for an alleged Citibank (“Citi”) debt.

         13.      Beauzier filed a pro se Motion to Dismiss on January 21, 2020.

         14.      On May 28, 2020, the state court entered an order denying Beauzier’s Motion to

 Dismiss and giving him thirty (30) days to file an answer.1 A copy of the Order on Defendant’s

 Motion to Dismiss is attached as Exhibit “A.”

         15.      The thirtieth day fell on June 27, 2020, a Saturday. Pursuant to Fla. R. Civ. P.

 1.090 and Fla. R. Jud. Admin. 2.514(a)(1)(C), the deadline for Beauzier to file an answer was

 extended to June 29, 2020.



 1
   The state court case proceeded under the Florida Small Claims Rules which do not require that a defendant in a
 small claims case file a responsive pleading unless the Rules of Civil Procedure are invoked. They were not invoked
 in the state court case.


                                                         2
Case 9:20-cv-81707-WPD Document 1 Entered on FLSD Docket 09/20/2020 Page 3 of 5



            16.      The state court, on June 29, 2020, at 9:10 am, entered an Order of Default giving

 the state court plaintiff until July 29, 2020, to submit a proposed final judgment. A copy of the

 Order of Default is attached as Exhibit “B.”

            17.      On July, 21, 2020, Jeralyn Adelman, Esq. (“Adelman”) contacted Flynn Lavrar,

 Esq. (“Lavrar”) of RAS via email inquiring whether Citibank would be amenable to an agreed

 order vacating the default as it was prematurely entered. The email was also sent to RAS’s

 service email. Lavrar, on July 22, 2020, responded with a one-word response: “Agreed.” A copy

 of Adelman’s email and Lavrar’s response is attached as Exhibit “C.”

            18.      Thirty (30) minutes after sending the email to Lavrar, Adelman forwarded the

 email previously sent to Lavrar to Andres Montero, Esq. (“Montero”). Montero responded on the

 evening of June 21, 2020, that Beauzer should file a motion with the state court. Montero, in

 contrast to Fla. R. Civ. P. 1.090 and Fla. R. Jud. Admin. 2.514(a)(1)(C), stated that the deadline

 to respond fell on June 28, 2020, a Sunday.2 A copy of the email exchange between Adelman

 and Montero is attached as Exhibit “D.”

            19.      Although Flynn Lavrar Esq. of RAS Lavrar agreed to join Beauzer in moving to

 vacate the improperly entered default, on July 23, 2020, RAS, on behalf of Citibank, filed a

 default final judgment packet.

            20.      The default final judgment packet included a Certification of Costs, which listed

 the total costs allegedly expended by Citibank as $370.85. The breakdown of the costs actually

 total $320.85. A copy of the Certification of Costs is attached as Exhibit “E.”




 2
     Thirty (30) days from May 28, 2020, is June 27, 2020.


                                                             3
Case 9:20-cv-81707-WPD Document 1 Entered on FLSD Docket 09/20/2020 Page 4 of 5



        21.     Defendant’s actions caused Plaintiff to incur additional attorney’s fees because

 Beauzer was required to file a Motion to Vacate Default. A copy of the Motion to Vacate Default

 is attached as Exhibit “F.”

        22.     Defendant was aware that the state court prematurely entered the default.

        23.     Even after agreeing to vacate the improperly entered default, Defendant moved

 for the entry of a default final judgment.

                                       COUNT I
                        ATTEMPTING TO COLLECT AN IMPROPER
                        DEBT IN VIOLATION OF 15 U.S.C §1692e(2)(a)

        24.     Plaintiff incorporates Paragraphs 1 through 23.

        25.     Defendant attempted to obtain a default final judgment to which it was not

 entitled in violation of 15 U.S.C. §1692e(2)(a).

        26.     Defendant made the representation in violation of 15 U.S.C. §1692e and did so

 knowingly.

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Defendant for:

                a.        Statutory and actual damages;

                b.        Attorney’s fees, litigation expenses and costs of suit; and

                c.        Such other or further relief as the Court deems proper.

                     COUNT II – FALSE STATEMENT TO A TRIBUNAL

        27.     Plaintiff incorporates Paragraphs 1 through 20.

        28.     Defendant falsely stated in its Certification of Costs that the total costs expended

 by Citibank in the state court action was $370.85. The Certification itself contradicts that

 amount. The total amount was inflated by $50.00. See Exhibit “E.”




                                                    4
Case 9:20-cv-81707-WPD Document 1 Entered on FLSD Docket 09/20/2020 Page 5 of 5



        29.     Defendant made the representation in violation of 15 U.S.C. §1692e and did so

 knowingly.

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Defendant for:

                a.        Statutory and actual damages;

                b.        Attorney’s fees, litigation expenses and costs of suit; and

                c.        Such other or further relief as the Court deems proper.

                                               JURY DEMAND

         Plaintiff demands trial by jury.

                                                         Debt Shield Law
                                                         Attorney for Plaintiff
                                                         3440 Hollywood Blvd., Suite 415
                                                         Hollywood, FL 33021
                                                         Tel: 754-800-5299
                                                         Fax: 305-503-9457
                                                         legal@debtshieldlawyer.com
                                                         joel@debtshieldlawyer.com

                                                           /s/ Joel D. Lucoff
                                                         Joel D. Lucoff
                                                         Fla. Bar No. 192163




                                                    5
